Electronically Filed
                                                           Supreme Court
                                                           SCWC-16-0000528
                                                           10-AUG-2017
                                                           01:58 PM



                            SCWC-16-0000528

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            JAMES K. LIBERO,
                    Petitioner/Petitioner-Appellant,

                                  vs.

                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (CAAP-16-0000528; S.P.P. NO. 16-1-0005(2); CR. NO. 98-0697(2))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant’s application for writ

of certiorari, filed on June 28, 2017, is hereby rejected.

           DATED:    Honolulu, Hawai#i, August 10, 2017.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson